Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
The amendment dated 11/10/2020 is acknowledged.  Claims 1, 3-6, 13, 19, 23, 26, 28, 32, 36-37, 44, 53-54, 56, 62-64 are pending.  Claims 44, 53-54, 56 and 62-64 are withdrawn from consideration.  Claims 1, 3-6, 13, 19, 23, 26, 28, 32, 36-37 are under examination.

Election/Restrictions 
Applicant’s election of Group 1 in the reply filed on 04/01/2021 is acknowledged.  Claims 44, 53-54, 56 and 62-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/01/2021.  Claims 1, 3-6, 13, 19, 23, 26, 28, 32, 36-37 of group 1 were elected in the reply filed on 04/01/2021.   Applicant elects the following species: Claim 26: SEQ ID NO: 2; Claim 32: SEQ ID NO6; Claim 37: SEQ ID NO: 10.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections 
Claims 23, 26, 28, 32 and 37 are objected to for the following informalities:
Claims 23, 26, 28, 32 and 37 are object to as being dependent to a rejected claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 3-6, 13, 19, 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collier et al. “Collier” (US PGPUB 2014/0273148A1) in view of Egelman et al. “Egelman” (Structure, 2015, 23(2):280-289).
The claims are directed to an immunogenic composition comprising a peptide fibril coupled to a plurality of antigens, wherein the peptide fibril comprises a plurality of self-assembling peptides, and wherein each self-assembling peptide forms an alpha-helix.
Regarding claims 1, 6, 13, 19 and 36, Collier discloses an immunogenic composition comprising a peptide fibril coupled to a plurality of antigens (immunogenic compositions can include a peptide fibril coupled to a plurality of antigens; paragraph [0102]), wherein the peptide fibril comprises a plurality of alpha helices (Embodiments involve the use of non-beta-sheet peptide tags which may have one or more alpha-helical motifs; paragraphs [0057], [0058]).  With respect to claims 19 and 36, it is not inventive and considered routine and obvious to one of ordinary skill in the art to conjugate or not conjugate the antigen e.g. a linker as instant claim 36; and choose a desired amount of different antigens as routine 
Collier discloses wherein the peptide fibril comprises a plurality of self-assembling peptides (In certain aspects, the peptide comprises a plurality of self-assembling peptides; paragraph [0032]), but Collier does not disclose a composition wherein each self-assembling peptide forms an alpha-helix. 
Egelman, however, discloses wherein each self-assembling peptide forms an alpha-helix (self-assembling peptides into cylindrical alpha-helical assemblies; page 280, 2nd column, 3rd paragraph to page 281, 1st column, 1st paragraph). 
It would have been obvious to a person of ordinary skill in the art, to have modified the immunogenic composition wherein the peptide fibril comprises a plurality of self-assembling peptides, as previously disclosed by Collier for the integration of a composition wherein each self-assembling peptide forms an alpha-helix, as previously disclosed by Egelman.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success as the previous disclosure by Collier includes a peptide fibril comprising a plurality of self-assembling peptides, the Egelman reference discloses wherein each self-assembling peptide forms an alpha-helix, and this combination would provide the capability of precise control over the structure of the resulting peptide fibril by controlling the amino acid sequence (Egelman; abstract).  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Collier discloses a composition wherein the peptide fibril has a coiled coil structure (peptide tags may have one or more alpha-helical motifs or coiled coil motifs; paragraph [0058]).
Regarding claim 4, Collier does not disclose a filament formed around a central axis.
Egelman, however, discloses a composition wherein the peptide fibril has a structure of a helical filament formed around a central axis (cylindrical alpha-helical assemblies in which tie individual helices were aligned parallel to the axis of the filament; page 280, 2nd column, 3rd paragraph to page 281, 1 st column, 1 st paragraph). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the immunogenic composition, as previously disclosed by Chicago, for the integration of a composition wherein the peptide fibril has a structure of a helical filament formed around a central axis, 
Regarding claim 5, Collier does not explicitly disclose the peptide is positioned at the exterior of the helical filament.
Egelman, however, discloses a composition wherein the N-terminus of each self-assembling peptide is positioned at the exterior of the helical filament (seven different threadings of the designed sequence with the N termini outward were considered; page 287, 2nd column, 1st paragraph). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the immunogenic composition, as previously disclosed by Collier, for the integration wherein the N-terminus of each self-assembling peptide is positioned at the exterior of the helical filament, as previously disclosed by Egelman.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success as the previous disclosure by Collier includes an immunogenic peptide fibril with antigens attached at N-terminus of the peptides (paragraphs [0024], [0149]), the Egelman reference discloses wherein the N-terminus of each self-assembling peptide is positioned at the exterior of the helical filament, and this combination would provide the capability of attaching the antigen to the N-terminus of the peptides forming the helical filament, thus producing a helical filament with antigens displayed on the exterior where they are available for interaction with the immune system.  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
No claims are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648